In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Levitt, J.), entered December 4, 1991, which granted the defendant’s motion to dismiss the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly dismissed the complaint based upon the plaintiffs’ failure to meet the written notice requirements set forth in Town Law § 65-a (2) and the Town of North Hempstead Code § 26-1 (see, O’Rourke v Town of Smithtown, 129 AD2d 570). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.